DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 May 2021 has been entered.
 
Response to Arguments
Applicant's arguments submitted 26 May 2021 with respect to claims 1, 3-10, 21 and 31 have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment. Without acquiescing to the propriety of Applicant’s comments regarding Lappalainen, the rejection presented below based on US 2013/0211208 A1 is presented in order to expedite prosecution of the instant claims.
The Amendments provided 26 May 2021 have obviated the previous objection to claim 5, as well as the previous rejection of claims 1-21 and 31 under 35 U.S.C. §112(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 only recites wherein said electrodes are printed electrodes. However, claim 1 from which claim 6 depends already indicates that the electrodes are printed electrodes. Therefore, claim 6 does not meaningfully limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6-10, 21, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Varadan et al. (US 2013/0211208 A1, hereinafter Varadan’208) in view of either Bouton et al. (US 2015/0306373 A1, hereinafter Bouton’373) or Nagata et al. (US 2010/0198038 A1, hereinafter Nagata’038).
Regarding claims 1 and 6, Varadan’208 discloses a method of measuring signals from a surface (e.g. title, abstract; paragraph [0010]), the method comprising: placing on the surface (ibid. paragraph [0028] - contact with the skin) a sensing device (e.g. Figs. 1, 2; abstract; paragraphs [0012]-[0014], [0028]-[0030]) having an array of dry printed electrodes (e.g. Fig. 1, detector array 2; paragraphs [0010], [0022], [0028], [0036]), without use of impedance matching medium or gel between said electrodes and the surface (e.g. by definition a dry electrode, as asserted by Applicant, does not use impedance matching medium or gel between the electrodes and the sensing surface; paragraph [0039] directly indicates that the disclosed dry electrodes are not wet gel electrodes; Fig. 2 also clearly shows that there are windows in the top layer such that 
Further regarding claim 1, Varadan’208 discloses wherein said dry printed electrodes comprise conductive ink composed of conductive nanoparticles/nanostructures to comprise a nanocomposite ink and acknowledges the use of carbon nanotubes as part of a conductive fiber core for the construction of textile electrodes, but does not expressly disclose where the nanostructures in the ink comprise carbon. In the same field of endeavor, Bouton’373 teaches that it is known to create a flexible textile-based sensing/recording device  in which the electrode are printed using silk-screen technology using conductive silver/carbon-based ink as an alternate equivalent to other contemplated nanostructure inks or other construction methods using conductive threads (e.g. paragraphs [0018], [0096]). In the same problem-solving area, Nagata’038 teaches that it is known to print electrodes on a substrate layer using electroconductive ink containing carbon nanotubes in order to provide satisfactory electroconductive properties for sensing with the electrodes when embodied as a cloth sensing device because it allows the wiring layer to maintain conductivity even when the material is stretched and deformed (e.g. abstract; paragraphs [0054]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Varadan’208, with use of carbon nanotubes in the conductive ink as taught by either Bouton’373 or Nagata’038, since such a modification would provide the predictable results of 
Regarding claim 3, as modified Varadan’208 discloses wherein said collecting is executed continuously or intermittently over a time period of at least a few hours without detaching said sensing device from the surface (e.g. paragraphs [0008], [0035]).
Regarding claim 4, Varadan’208 discloses the invention substantially as claimed, but does not expressly disclose wherein the signal to noise ratio of said signals is not reduced by more than 10%. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Varadan’208 with such a SNR percentage range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05). Optimization of such a result would be well within the routine skill of one having ordinary skill in the art.
Regarding claim 7, Varadan’208 discloses wherein the signals are EMG signals (e.g. paragraph [0010]; claim 10).
Regarding claim 8, Varadan’208 discloses wherein the signals are EEG signals (e.g. paragraphs [0010], [0028], [0035]; claim 10).
Regarding claim 9, Varadan’208 discloses wherein the signals are ECG signals (e.g. paragraphs [0010], [0022], [0023], [0028], [0029], [0035], [0036], claim 10).
Regarding claim 10, Varadan’208 discloses wherein the signals are EOG signals (e.g. paragraph [0010]; claim 10).
Regarding claim 21, Varadan’208 discloses wherein the surface is a skin of a subject (e.g. paragraph [0028]).
Regarding claim 31, Varadan’208 discloses wherein the method is being employed for sleep analysis (e.g. paragraphs [0006]-[0008], [0039]

Claim 5 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Varadan’208 in view of either Bouton’373 or Nagata’038 as applied to claim 1 above, and further in view of Guillory et al. (US 2008/0146958 A1, hereinafter Guillory’958).
Regarding claim 5, Varadan’208 shows a cover layer that would necessarily be adhered to the underlying electrode layer and which has openings to expose the sensing portion of each electrode (e.g. Fig. 2). Likewise, Bouton’373 as it modifies Varadan’208 discloses such an adhering cover layer that forms the flexible circuit and leaves the electrodes exposed (e.g. paragraphs [0010], [0075], [0078]). However, Varadan’208 as modified does not expressly disclose wherein the adhesive cover layer is a double-sided tape. In the same problem-solving area, Guillory’958 teaches that it is known to use an adhesive cover layer which can be double-sided to allow the adhesive layer to adhere both to the underlying device layer (i.e. the electrode layer) as well as the subject’s skin (e.g. paragraphs [0040], [0045], [0083]). It would have been obvious .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For the sake of compact prosecution only one line or rejection is presented above. However, due to the breadth of the presented claims, a number of references are considered to disclose the invention to the extent that they would clearly anticipate the pending claims under 35 U.S.C. 102. 
US 2013/0041235 A1 to Rogers et al. is seen as being clearly anticipatory of claims 1-9, 11, 13, 14, 16, 18 and 21.
Additionally, US 2015/0306373 to Bouton et al.; US 2008/0127978 and US 2007/0249952 each to Rubin et al.; US 2017/0354372 A1 to Varadan et al.; US 2015/0370320 A1 to Connor; US 2010/0198038 A1 to Nagata et al.; US 7,206,630 B1 to Tarler; and US 6,687,523 B1 to Jayaramen et al. are each considered to disclose the invention substantially as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
2 June 2021